“Exhibit 4”
5/28/2019                                                                                   Results | Spy Dialer




  (/)


                     Who Keeps Calling Me?
                     Enter a number to reveal owner's name, address & much
                                                                                   (        ﹡﹡      )         ﹡﹡      -        ﹡﹡              SEARCH NOW

                     more!




                                                                                   Results
                                                                                 213-915-6804


                                                   DARREN CHAKER
                                                                                  near Irvine, CA
                                                                  New! Click name to run our free people search!

                            Data may be incorrect or out of date. To remove your record, please use our Remove My Info page.



                                                                              See More Details


                                                                               Back to Options


                                                                                  New Search


                                                                              Get Full Name and
                                                                       Address! Try BeenVeri ed
                                                                      (http://jumptracker.com/aff_c?offer_id=255&aff_id=2069&phone=2
                                                                                     Advertisement




                                                                        |

            Need More Info? Try BeenVeri ed. (http://jumptracker.com/aff_c?offer_id=255&aff_id=2069&phone=2139156804)
                                   Need Public Records? Try this. (http://www.blackbookonline.info)




                                        © Copyright 2019 Spy Dialer, Inc. All rights reserved. Works with U.S. based phones only.
                                        DATA WARNING: All Information comes from public data sources which may be inaccurate, out-of-date
                                        or otherwise wrong. Use of this website is at your own risk. We make no guarantees, expressed or
                                        implied, as to the accuracy of this data or service. Errors, including false "no hits," may exist in results
                                        returned. Spy Dialer, Inc. is not a credit reporting agency as de ned by the Fair Credit Reporting Act
                                        (FCRA) and our search results are not consumer reports as de ned by the FCRA. Information appearing
                                        on this site may not be used for any FCRA regulated purpose including determining a consumer's
                                        eligibility for credit, insurance, employment or housing or for any other purpose covered by the FCRA.
                                        You agree to hold Spy Dialer, Inc. harmless against all claims arising from your use of the site and to
                                        indemnify us against all claims and legal costs arising out of your use of it.
                                        See Data Limitations and Warning...




https://www.spydialer.com/results.aspx?vid=6430dbbe-f549-46b5-b1d0-31ce86d67e70                                                                             1/1
